                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 MARCUS T. DIXON, B66674,                              )
                                                       )
                 Plaintiff,                            )
                                                       )
 vs.                                                   )    Case No. 19-cv-00222-SMY
                                                       )
 WEXFORD MEDICAL SOURCE,                               )
 JACQUELINE LASHBROOK,                                 )
 KIMBERLY BUTLER,                                      )
 JOHN TROST,                                           )
 HALEY DAVIS,                                          )
 GAIL WALLS,                                           )
 MUHAMMAD SIDDIQUI,                                    )
 TONYA SMITH,                                          )
 SHANE QUANDT,                                         )
 SGT. MIGNEREN,                                        )
 DR. ALT,                                              )
 NURSE SMITH,                                          )
 and ANGELA CRAIN,                                     )
                                                       )
                 Defendants.                           )

                                  MEMORANDUM & ORDER

YANDLE, District Judge:

       This matter is now before the Court for preliminary review of the Amended Complaint

filed by Plaintiff Marcus Dixon. (Doc. 17). Plaintiff brings this civil rights action pursuant to

42 U.S.C. § 1983 for alleged deprivations of his constitutional rights at Menard Correctional

Center (“Menard”) and Western Illinois Correctional Center (“Western”). (Id.). He claims the

defendants denied him adequate medical care following neurosurgery in 2016. (Id. at pp. 1-21).

Plaintiff seeks monetary relief. (Id. at p. 14).

       The Amended Complaint is now before the Court for preliminary review under 28 U.S.C.

§ 1915A, which requires the Court to screen prisoner Complaints and filter out non-meritorious

claims. 28 U.S.C. § 1915A(a). Any portion of the Amended Complaint that is legally frivolous

                                                   1
or malicious, fails to state a claim for relief, or requests money damages from an immune defendant

must be dismissed. 28 U.S.C. § 1915A(b). At this juncture, the factual allegations are liberally

construed. Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009).

                                      The Amended Complaint

         Plaintiff makes the following allegations in the Amended Complaint: On January 28, 2016,

Plaintiff was admitted to Saint Louis University Hospital for removal of a tumor from his head.

(Doc. 17, p. 10). Plaintiff’s neurosurgeon released him ten days later with orders for post-operative

placement and care in Menard’s health care unit (“HCU”). (Id.). Menard officials disregarded the

orders. (Id.).

         On March 4, 2016, Nurse Tonya Smith, Officer Quandt, and Sergeant Migneren transferred

Plaintiff to segregation. (Id.). Plaintiff soon fainted, hit his head, and sustained further injuries.

(Id.). When he asked Nurse T. Smith for closer observation and treatment, she denied his request.

(Id.).

         From May 2016 until June 2017, Plaintiff regularly reported dizziness, headaches, stomach

pain, and blackouts. (Id.). Nurse T. Smith and Haley Davis denied him access to medical care,

including follow-up appointments with his neurosurgeon.               (Id.). Plaintiff filed numerous

grievances to report the denial of medical care to Dr. Trost, Gail Walls, Muhammad Siddiqui,

Kimberly Butler, Jacqueline Lashbrook, and Angela Crain, but his complaints fell on deaf ears.

(Id. at pp. 10-13). Dr. Alt and Nurse Smith 1 then prescribed Plaintiff excessive amounts of

ibuprofen (400-800 mg), naproxen (750 mg), and Mobic (800 mg). (Id. at p. 11). When he was

finally allowed to attend a follow-up appointment on August 8, 2017, Plaintiff collapsed in the



1
 Nurse Smith and Dr. Alt were employed at Western Illinois Correctional Center. (Id. at p. 4). Nurse Tonya
Smith and all other defendants were employed at Menard Correctional Center. (Id. at pp. 1-4).


                                                    2
doctor’s office and was admitted to the hospital for treatment of internal bleeding. (Id. at pp. 10-

13). He blames the defendants, including Wexford, for the denial of post-operative care. (Id.).

        Based on the allegations, the Court finds it convenient to divide the pro se Amended

Complaint into the following Counts:

        Count 1:          Eighth Amendment claim against Defendants for denying or
                          delaying Plaintiff’s post-operative care following neurosurgery.

        Count 2:          Fourteenth Amendment claim against Defendants for disregarding
                          Plaintiff’s grievances regarding the denial of medical care.

Any other claim that is mentioned in the Amended Complaint but not addressed herein is

considered dismissed without prejudice as inadequately pled under Twombly. 2

                                                   Discussion

                                                    Count 1

        An Eighth Amendment claim based on the denial of medical care has an objective and a

subjective component. Farmer v. Brennan, 511 U.S. 825, 837 (1994). To state such a claim,

Plaintiff must set forth allegations describing an objectively serious medical condition and

demonstrating that the defendants responded to his medical needs with deliberate indifference.

See, e.g., Burns v. Fenoglio, 525 F. App’x 512 (7th Cir. 2013); Jackson v. Hepp, 558 F. App’x 689

(7th Cir. 2014) (delay in carrying out or disregarding specialist’s post-operative care instructions

stated Eighth Amendment claim). Plaintiff’s allegations support a claim against all defendants

except Wexford, a private medical corporation, and therefore, Count 1 will receive further review

against them.

        Although a claim may arise against Wexford for maintaining an unconstitutional policy,

custom, or practice of deliberate indifference, Plaintiff must set forth allegations suggesting that


2
 See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which
relief can be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).
                                                         3
his denial of medical care resulted from one or more of these policies, customs, or practices. Ray

v. Wexford Health Sources, Inc., 706 F.3d 864, 866 (7th Cir. 2013). Plaintiff only vaguely alludes

to Menard’s practice of understaffing the HCU. (Doc. 17, p. 13). However, he suggests no

connection between staffing decisions and the denial of his care. Accordingly, Count 1 will be

dismissed without prejudice against Wexford.

                                            Count 2

       Plaintiff’s allegations do not support a Fourteenth Amendment due process claim against

the defendants for disregarding his grievances because prison grievance procedures are not

constitutionally mandated. Therefore, the alleged mishandling of grievances “by persons who

otherwise did not cause or participate in the underlying conduct states no claim.” Owens v.

Hinsley, 635 F.3d 950, 953 (7th Cir. 2011). Accordingly, Count 2 will be dismissed with prejudice.

                                           Disposition

       IT IS ORDERED that the Amended Complaint (Doc. 17) survives screening under

Section 1915A, as follows: COUNT 1 will receive further review against ALL DEFENDANTS

except Wexford Health Source, and COUNT 2 is DISMISSED with prejudice for failure to state

a claim upon which relief may be granted. The Clerk is DIRECTED to TERMINATE Defendant

WEXFORD HEALTH SOURCE as a party in CM/ECF.

       IT IS ORDERED that the Clerk of Court shall prepare for Defendants LASHBROOK,

BUTLER, TROST, DAVIS, WALLS, SIDDIQUI, SMITH, QUANDT, MIGNEREN, ALT,

SMITH, and CRAIN: (1) Form 5 (Notice of a Lawsuit and Request to Waive Service of a

Summons), and (2) Form 6 (Waiver of Service of Summons). The Clerk is DIRECTED to mail

these forms, a copy of the Amended Complaint (Doc. 17), and this Memorandum and Order to

each Defendant’s place of employment as identified by Plaintiff. If a Defendant fails to sign and

return the Waiver of Service of Summons (Form 6) to the Clerk within 30 days from the date the
                                                4
forms were sent, the Clerk shall take appropriate steps to effect formal service on that Defendant,

and the Court will require that Defendant to pay the full costs of formal service, to the extent

authorized by the Federal Rules of Civil Procedure.

        IT IS ORDERED that, if Defendant can no longer can be found at the work address

provided by Plaintiff, the employer shall furnish the Clerk with Defendant’s current work address,

or, if not known, Defendant’s last-known address. This information shall be used only for sending

the forms as directed above or for formally effecting service. Any documentation of the address

shall be retained only by the Clerk. Address information shall not be maintained in the court file

or disclosed by the Clerk.

        Defendants are ORDERED to timely file an appropriate responsive pleading to the

Amended Complaint and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g). Pursuant

to Administrative Order No. 244, Defendants need only respond to the issues stated in this

Merits Review Order.

        IT IS ORDERED that this entire matter be REFERRED to a United States Magistrate

Judge for disposition, as contemplated by Local Rule 72.2(b)(3) and 28 U.S.C. § 636(c), should

all the parties consent to such a referral.

        IT IS ORDERED that if judgment is rendered against Plaintiff, and the judgment includes

the payment of costs under Section 1915, Plaintiff will be required to pay the full amount of the

costs, even though his application to proceed in forma pauperis was granted. See 28 U.S.C.

§ 1915(f)(2)(A).

        Plaintiff is ADVISED that he is under a continuing obligation to inform the Clerk of Court

and each opposing party of any address changes; the Court will not independently investigate his

whereabouts. This shall be done in writing and not later than 7 days after a transfer or other change



                                                 5
in address occurs. Failure to comply with this order will cause a delay in the transmission of court

documents and may result in dismissal of this action for want of prosecution. FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: 10/9/2019
                                                      s/ STACI M. YANDLE
                                                      STACI M. YANDLE
                                                      United States District Judge

                                             NOTICE

       The Court will take the necessary steps to notify the appropriate defendants of your lawsuit

and serve them with a copy of your complaint. After service has been achieved, the defendants

will enter their appearance and file an Answer to your complaint. It will likely take at least 60

days from the date of this Order to receive the defendants’ Answer, but it is entirely possible that

it will take 90 days or more. When all of the defendants have filed answers, the Court will enter a

Scheduling Order containing important information on deadlines, discovery, and procedures.

Plaintiff is advised to wait until counsel has appeared for the defendants before filing any motions,

in order to give the defendants notice and an opportunity to respond to those motions. Motions

filed before defendants’ counsel has filed an appearance will generally be denied as premature.

The plaintiff need not submit any evidence to the court at this time, unless otherwise directed by

the Court.




                                                 6
